The case here is the same and identical case passed on by our Supreme Court styled Cook v. Continental Insurance Company,220 Ala. 162, 124 So. 239, 65 A.L.R. 921. Whatever may be the individual opinion of the members of this court, the decision here must be governed by the holdings of the Supreme Court. Code 1923, § 7318.
In addition to the decision of our Supreme Court above cited and in support of the holding there made, attention is directed to the recent case of Southern Home Insurance Company v. Wall (Miss.) 127 So. 298.
There is a slight insistence by appellant that error existed on account of the refusal of the court to give certain charges requested by appellant. The principles involved in these charges are embraced in the main issues, and their refusal do not constitute reversible error.
That appellant may not be precluded from further prosecution, we adopt as a statement of facts the same statement as appears in Cook v. Continental Ins. Co., supra.
We find no error in the record, and the judgment is affirmed.
Affirmed.